 1

 2

 3

 4

 5

 6

 7

 8
                                     UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10

11    PAULA GORDON, an individual,                        Case No. 1:18-cv-00007 (DAD) (JLT)
12                      Plaintiff,                        [PROPOSED] ORDER REGARDING
                                                          WITNESS ALYSSA DURAN
13           v.
                                                          (Doc. 95)
14    NEXSTAR BROADCASTING, INC.
      a business entity, form unknown; KGET-TV
15    17, a business entity, form unknown; The CW
      NETWORK, LLC, a business entity, form
16    unknown; TELEMUNDO 17.3, a business
      entity, form unknown; ERIK MENDOZA, an
17    individual; and DOES 1 through 100, inclusive
18                      Defendants.
19

20   TO THE HONORABLE COURT:

21          WHEREAS third party witness, Alyssa Duran, evaded Defendants Nexstar Broadcasting,

22   Inc. and Erik Mendoza’s (“Defendants”) attempts to serve her with a deposition subpoena prior to

23   the February 15, 2019 discovery completion deadline.

24          WHEREAS on February 20, 2019, the Court extended the fact discovery deadline to April

25   30, 2019, solely to allow Defendants the opportunity to take Duran’s deposition. (ECF #80).

26          WHEREAS after the Court extended the fact discovery deadline to allow Defendants

27   additional time to depose Duran, Defendants continued to make exhaustive and diligent attempts

28   to serve Duran with a deposition subpoena in order to take her deposition.


                                                      1
 1          WHEREAS Duran continued to evade Defendants’ attempts to personally serve her with a
 2   deposition subpoena.
 3          WHEREAS the Court subsequently granted the Parties’ stipulation to serve Duran a
 4   deposition subpoena by mail (ECF #83).
 5          WHEREAS Duran was served by mail for a deposition appearance to take place on April
 6   26, 2019.
 7          WHEREAS Duran failed to appear at her deposition on the date set forth in the subpoena
 8   on April 26, 2019.
 9          IT IS HEREBY STIPULATED AND AGREED by Plaintiff Paula Gordon, and Defendants,
10   through their respective counsel, as follows:
11   (1)   The fact discovery deadline will remain open indefinitely solely for the parties to take the
12         deposition of Duran before trial.
13   (2)   Should Plaintiff’s counsel serve Duran with a trial subpoena before the trial date of January
14         7, 2020, in the event the Court finds Duran’s testimony to be admissible at trial, such trial
15         subpoena must be accompanied by a deposition subpoena for Defendants to take Duran’s
16         deposition no later than nine (9) days before the date set forth in the trial subpoena.
17   (3)   Should Plaintiff’s counsel serve Duran with a trial subpoena during trial, in the event the
18         Court finds Duran’s testimony to be admissible at trial, such trial subpoena must be
19         accompanied by a deposition subpoena for Defendants to take Duran’s deposition at least
20         two (2) days before Duran testifies at trial.
21   (4)   Duran shall not testify at trial until Defendants have had the opportunity to depose Duran.
22   (5)   Should Ms. Duran fail to comply with said subpoenas, any party shall have an opportunity
23         to file the appropriate pre-trial motions to seek the appropriate remedies available to the
24         Parties.
25          IT IS SO STIPULATED.
26
27

28


                                                       2
 1   Dated: May 8, 2019               JACKSON LEWIS P.C.
 2

 3                             By:
                                      Dylan B. Carp
 4                                    Angel R. Sevilla
                                      Stephanie T. Yang
 5                                    Attorneys for Defendant
 6                                    NEXSTAR BROADCASTING, IN

 7
     Dated: May 8, 2019                LAW OFFICES OF VICTOR L. GEORGE
 8

 9
10                             By:     /sWayne C. Smith
                                      Victor L. George
11                                    Wayne C. Smith
                                      Attorneys for Plaintiff
12                                    PAULA GORDON
13                             Counsel for Plaintiff, Wayne C. Smith, authorized
                               submission of his e-signature on this document in
14                             writing, by e-mail dated May 8, 2019, 4:43 p.m.
15
     Dated: May 8, 2019        FISHER & PHILLIPS LLP
16

17
                               By:    /s/ Cheryl Schreck
18                                    Cheryl Schreck
                                      Attorneys for Defendant
19                                    ERIK MENDOZA
20                             Counsel for Defendant, Cheryl Schreck, authorized
                               submission of his e-signature on this document in
21                             writing, by e-mail dated May 8, 2019, 11:45 a.m.
22

23   IT IS SO ORDERED.
24
        Dated:   May 9, 2019               /s/ Jennifer L. Thurston
25                                   UNITED STATES MAGISTRATE JUDGE
26
27

28


                                  3
